Title: Thomas Jefferson to Joseph C. Cabell, 27 June 1810
From: Jefferson, Thomas
To: Cabell, Joseph Carrington


          
            Dear Sir
             
                     Monticello 
                     June 27. 10.
          
          I inclose you a letter from Judge Cooper of Pensylvania, a political refugee with Dr Priestley from the fires & mobs of Birmingham. he
			 is one of the ablest men in America, & that in several branches of science.
			 
		  the
			 law opinion which he mentions, I have recieved, and a more luminous one has not been seen. it will produce a revolution of opinion on the
			 question treated. not in the present day, because old 
                  judges lawyers like old physicians & other old men never change opinions which it has cost them the whole labours of their youth to form. but when the young lawyers get on the bench they will carry Cooper’s doctrine with them. the best pieces on political economy which have been written in this country were by Cooper. 
		  he is a great chymist, and now proposes to resume his mineralogical studies. on this subject you will percieve that he wishes a correspondent in our state. I know no body to whom I can so advantageously commit him as to yourself.  my information in mineralogy dates with Linnaeus; and like other old men I have lost the ardour of science and permitted egoism to qualify all it’s pursuits. I add another word to Cooper’s question, mihi Cui bono? but at your time of life I should have jumped at such a correspondent as Cooper. will you accept of him? you will be of mutual value to each other. would you rather begin the correspondence by a reference to the inclosed letter & asking a more particular
			 communication of his wishes? or shall I desire him to write to you first? my answer shall be shaped to your own, & therefore awaits it. be so good as to return me the inclosed & to accept the assurances of my friendship & respect.
          
            Th:
            Jefferson
        